Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	 	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 The claims have been amended as follows, towards correction of a typographical error:
In Claim 1, Line 16, AFTER “engaged to the cell”, REPLACE “kink” by “link”.
Examiner’s reasons for allowance
Claims 1 and 5-11 are allowed over prior art of record.
	The following is an examiner's statement of reasons for allowance: 
In Claim 1, the closest prior art of record  US 20060062011 teaches “a lightning cell for a pattern skin lighting device of a vehicle, the lightning cell comprising: a light emitting element; a cell pocket, inside which the light emitting element is mounted; a cell cover configured to be pivotable with  respect to the cell pocket while surrounding the light emitting element; and an actuator engaged  to an end of the cell cover and configured to selectively pivot the cell cover with respect to the cell pocket” (see Office Action dated 9/21/21), however neither of the prior art of record teach the limitations of  “the cell cover is configured to be pivotable with respect to the cell pocket within a 
 	Claims 5-11 are allowable because of their dependency status from claim 1.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact Information
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Fatima N Farokhrooz/
Examiner, Art Unit 2875